Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 2, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146157(50)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices
  RICHARD L. WURTZ,
            Plaintiff-Appellee,
                                                                    SC: 146157
  v                                                                 COA: 301752
                                                                    Genesee CC: 10-092901-CL
  BEECHER METROPOLITAN DISTRICT,
  LEO MCCLAIN, JACQUELIN CORLEW,
  and SHEILA THORN,
             Defendants-Appellants.
  ______________________________/

         On order of the Chief Justice, the motion of the Michigan Association for Justice
  for leave to file an amicus curiae brief is GRANTED. The amicus brief submitted on
  November 26, 2013, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 2, 2013
                                                                               Clerk